MEMORANDUM**
Husband and wife Regino Salazar Maldonado and Lidia Griselda Quesada De *831Salazar, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of their applications for cancellation of removal.1 We dismiss the petition for review.
Petitioners contend that the IJ abused his discretion and denied them due process by refusing to accept into evidence on the day of the hearing an expert’s report and testimony. Because this issue was not raised before the BIA, we lack jurisdiction to consider it. See Rashtabadi v. INS, 28 F.3d 1562, 1566 (9th Cir.1994).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *831courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Their son, Alexis Salazar, who was part of the proceedings below, is statutorily ineligible for cancellation of removal because he lacks a qualifying relative. See 8 U.S.C. 1229b(b)(l)(D).